DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 6-8 and 10-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
 	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the application’s filing date 08/13/2020.
Claim Objections
 	Claim(s) 1, 6, 8, 15, and 20 is/are objected to because of the following informalities:  
Claim 1 recites “the method” but it should be “the radio frequency resource allocation method” to avoid antecedent basis issue.	Claim 6 recites “the first historical load indicator count” but it should be “a first historical a second historical load indicator load” to avoid antecedent basis issue.	Claims 6 and 8 further have an issue with contingent limitations. According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not give patentable weight to the contingent limitation because the condition is not required. To overcome the broadest reasonable interpretation, Applicant may want to replace “when” with “in response to” to make the contingent limitation a requirement.	Claim 15 recites “the device” but it should be “the radio frequency resource allocation device” to avoid antecedent basis issue.	Claim 20 recites “the storage medium” but it should be “the computer-readable storage medium” to avoid antecedent basis issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 1, 5, 11-13, 15, and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
 	Claims 1, 5, 15, and 19-20 recite “load of the any AP that is in target duration after a current moment”. It is not clear if “target duration after a current moment” is referring to “load” or “the any AP” or both. For compact prosecution, the Examiner interprets the “target duration after a current moment” to refer to both the “load” and “the any AP”.
	Claims 11-12 recite “each branch”, “a branch”, and “any branch”. It is not clear if they are all related to each other or not.
	Claim 13 recites the limitation "the currently allocated radio frequency resource" in “obtaining network usage of the plurality of APs in the currently allocated radio frequency resource”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage medium (CRSM), under the broadest reasonable interpretation (BRI), is construed to cover an ineligible signal per se, unless defined otherwise in the patent application as filed.  In the instant application, the BRI of the claimed CRSM in view of the state of the art covers a signal per se because the specification does not explicitly state that the CRSM is limited to non-transitory embodiments.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-5 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rengarajan et al. (US 2017/0272310 A1).

Regarding claim 1, Rengarajan discloses A radio frequency resource allocation method, wherein the method comprises:
obtaining radio frequency information of a plurality of access points (Aps) (Fig. 3, [0033]: at step 53, servers 20 receive measurements and gathered information (=radio frequency information) from each AP 14/node. The measurements and gathered information include signal strengths, data rates, interference, loads, etc. Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0082]-[0083]: cloud controller obtains measurements from APs 14/nodes);
for any AP in the plurality of APs, predicting, based on radio frequency information of the any AP, load of the any AP that is in target duration after a current moment (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predicting the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future); and
allocating a radio frequency resource to each of the plurality of APs based on load of the plurality of APs (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations (=radio frequency resource), such as frequency channels and bandwidths of the channels, based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated), wherein the radio frequency resource comprises one or a combination of a frequency bandwidth and a channel ([0038]: the optimization includes frequency channels and bandwidths of the channels).

Regarding claim 15, Rengarajan discloses A radio frequency resource allocation device (Fig. 6, [0051]: server 20), wherein the device comprises:
a memory and a processor (Fig. 6: processor 202 and memory 210), wherein the memory stores at least one instruction, and the at least one instruction is loaded and executed by the processor, to implement ([0055]: memory 210 includes programs with instructions for implementing logical functions and are accessed by processor 202):
obtaining radio frequency information of a plurality of access points (Aps) (Fig. 3, [0033]: at step 53, servers 20 receive measurements and gathered information (=radio frequency information) from each AP 14/node. The measurements and gathered information include signal strengths, data rates, interference, loads, etc. Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0082]-[0083]: cloud controller obtains measurements from APs 14/nodes);
for any AP in the plurality of APs, predicting, based on radio frequency information of the any AP, load of the any AP that is in target duration after a current moment (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predicting the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future); and
allocating a radio frequency resource to each of the plurality of APs based on load of the plurality of APs (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations (=radio frequency resource), such as frequency channels and bandwidths of the channels, based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated), wherein the radio frequency resource comprises one or a combination of a frequency bandwidth and a channel ([0038]: the optimization includes frequency channels and bandwidths of the channels).

Regarding claim 20, Rengarajan discloses A computer-readable storage medium (Fig. 6, [0055]: memory 210), wherein the storage medium stores at least one instruction, and the instruction is loaded and executed by a processor, to implement ([0055]: memory 210 includes programs with instructions for implementing logical functions and are accessed by processor 202):
obtaining radio frequency information of a plurality of access points (Aps) (Fig. 3, [0033]: at step 53, servers 20 receive measurements and gathered information (=radio frequency information) from each AP 14/node. The measurements and gathered information include signal strengths, data rates, interference, loads, etc. Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0082]-[0083]: cloud controller obtains measurements from APs 14/nodes);
for any AP in the plurality of APs, predicting, based on radio frequency information of the any AP, load of the any AP that is in target duration after a current moment (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predicting the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future); and
allocating a radio frequency resource to each of the plurality of APs based on load of the plurality of APs (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations (=radio frequency resource), such as frequency channels and bandwidths of the channels, based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated), wherein the radio frequency resource comprises one or a combination of a frequency bandwidth and a channel ([0038]: the optimization includes frequency channels and bandwidths of the channels).

Regarding claim(s) 2 and 16, Rengarajan discloses all features of claim(s) 1 and 15 as outlined above. 
Rengarajan discloses wherein the radio frequency information of the any AP in the plurality of APs comprises received signal strength indicator RSSI information between the any AP and each neighboring AP ([0033], [0044], [0057]: the measurements and gathered information (=radio frequency information) include signal strengths between all APs 14/nodes including in-network interferers and out-of-network interferers. [0070]: the measurement data includes RSSI), and user usage data of the any AP ([0033], [0044], [0081]: the measurements and gathered information (=radio frequency information) include data rates between all nodes and between all nodes and all client devices. It also includes loads/throughputs, data rate of each link, traffic load, queue utilization of APs, etc. (=user usage data)).

Regarding claim(s) 3 and 17, Rengarajan discloses all features of claim(s) 2 and 16 as outlined above. 
Rengarajan discloses wherein the user usage data of the any AP comprises data traffic of the any AP in a data collection period ([0081]: AP 14 measures occupancy of transmit queue and queue utilization over a time (=data collection period), wherein these measurements are related to traffic flows (=data traffic)).

Regarding claim(s) 4 and 18, Rengarajan discloses all features of claim(s) 2 and 16 as outlined above. 
Rengarajan discloses wherein the user usage data of the any AP comprises channel utilization and an interference rate of the any AP in a data collection period ([0081]: AP 14 measures occupancy of transmit queue and queue utilization (=channel utilization) over a time (=data collection period), wherein these measurements are related to traffic flows. [0033], [0037]: the measurement also includes measuring an amount of interferences and the amount of time a medium is busy due to interference).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengarajan et al. (US 2017/0272310 A1) in view of Bi et al. (CN 103596253 A).

Regarding claim(s) 5 and 19, Rengarajan discloses all features of claim(s) 1 and 15 as outlined above. 
Rengarajan discloses wherein the predicting, based on radio frequency information of the any AP, load of the any AP that is in target duration after a current moment comprises (Fig. 3, [0036], [0041]: at steps 54 and 56, servers 20 perform an optimization algorithm based on the measurements and apply learning algorithms for determining trends and patterns and then predicting the usage and interference (=load) that will occur in the future (=target duration after a current moment) for each node, see Fig. 1, [0027]: a plurality of APs 14/nodes. See also Fig. 8, [0084]: cloud controller predicts loads of different nodes for future time periods ranging from several minutes to several hours or days into the future):
determining a historical load indicator of the any AP based on the radio frequency information of the any AP (Fig. 8, [0082]-[0084]: cloud controller processes statistical data that includes histogram across a measurement interval for loads of APs 14/nodes. The processing is based on reports received from APs 14/nodes, wherein the reports includes information for throughput, signal strength, load, etc.), wherein the historical load indicator comprises one or a combination of a first historical load indicator and a second historical load indicator ([0082], [0084]: histogram includes historical data for parameters, such as loads), the second historical load indicator is used to indicate an average traffic rate of the any AP in the data collection period ([0058]: the amount of information for transmitted or received packets can be used to determine average data rate for each AP 14 during an elapsed time. Note: transmitted and received are written in the past tense; therefore, the information is historical information), and the first historical load indicator and the second historical load indicator are used to describe historical load of the any AP ([0084]: the historical data for loads includes data from similar periods in the past); and
predicting, based on the historical load indicator of the any AP, a predicted load indicator of the any AP in the target duration after the current moment (Figs. 3 and 8, [0041], [0084]: servers 20 / cloud controller predict probable loads from different nodes for future time periods ranging from several minutes to several hours or days into the future), wherein the predicted load indicator comprises one or a combination of a first predicted load indicator and a second predicted load indicator ([0084]: the load predictions includes volume of traffic and potential data rates), and the first predicted load indicator and the second predicted load indicator are used to describe predicted load of the any AP ([0084]: the volume of traffic and potential data rates are used to describe the load predictions of the different nodes).
While Rengarajan discloses the histogram includes historical data for parameters, such as loads, Rengarajan does not disclose the first historical load indicator of the any AP is used to indicate a quantity of traffic rates of the any AP that are in a data collection period and that exceed a reference threshold, and.
However, Bi discloses the first historical load indicator of the any AP is used to indicate a quantity of traffic rates of the any AP that are in a data collection period and that exceed a reference threshold (pg. 9 at sections 6: at step 301, use business load amount historical data of macro base station to predict total business load amount of macrocell. Pg. 9 at second to last section: at step 306, total business load amount may be greater than maximum traffic load capacity of macro base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the histogram including historical data for parameters, such as loads, as taught by Rengarajan, to include business load amount historical data of macro base station to predict whether total business load amount of macrocell is greater than maximum traffic load capacity of macro base station, as taught by Bi.
Doing so provides a regulation of power of micro-base stations stationed within the macrocell (Bi: pg. 9 last section to pg. 10 section 12).

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengarajan et al. (US 2017/0272310 A1) in view of Bi et al. (CN 103596253 A), Kwan et al. (US 2017/0026888 A1), and Chintalapudi et al. (US 2011/0304503 A1).

Regarding claim(s) 9, Rengarajan in view of Bi discloses all features of claim(s) 5 as outlined above. 
Rengarajan in view of Bi does not disclose, but Kwan discloses wherein the allocating a radio frequency resource to each of the plurality of APs based on load of the plurality of APs comprises (Fig. 5, [0139]-[0140]: to optimize efficient use of resources, one or more APs are powered off and other APs are initiated to perform handover):
grading and sorting the plurality of APs based on first predicted load indicators of the plurality of APs, to obtain a sorting result of the plurality of APs (Fig. 5, [0137]-[0138]: central management system 118 ranks each of the predicted load changes for each APs in a predetermined order, i.e., the predetermined order can be an ascending order representing a range of predicted load changes related to APs); and
allocating the radio frequency resource to each of the plurality of APs based on the sorting result of the plurality of APs (Fig. 5,[0137]-[0138]: after solving an optimization problem based on ranking, [0139]-[0140]: optimize efficient use of resources, one or more APs are powered off and other APs are initiated to perform handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the server 20 / cloud controller, as taught by Rengarajan, to rank each AP in a predetermined order based on predicted load changes of the APs and to optimize efficient use of resources by powering off APs and initiating handover for APs, as taught by Kwan.
Doing so provides energy savings and loadings for the radio access network (Kwan: [0140]).
While Rengarajan discloses in [0058]: the amount of information for transmitted or received packets can be used to determine average data rate for each AP 14 during an elapsed time, Rengarajan does not disclose sorting APs at a same level based on second predicted load indicators.
However, Chintalapudi discloses in [0094]: clustering similar APs by computing the similarity between two AP cluster as the average similarity between all inter-cluster pairs of APs and cluster them within the same priority.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the server 20 / cloud controller to determine average data rate for each AP 14, as taught by Rengarajan, and to cluster APs within the same priority based on average similarity, as taught by Chintalapudi.
Doing so provides hierarchical clustering with APs that are similar greater than 90% to reduce single AP clusters (Chintalapudi: [0094]).

	Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rengarajan et al. (US 2017/0272310 A1) in view of Watanabe et al. (US 2020/0257568 A1).

Regarding claim(s) 13, Rengarajan discloses all features of claim(s) 1 as outlined above. 
Rengarajan discloses wherein after the allocating a radio frequency resource to each of the plurality of APs based on load of the plurality of APs (Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations (=radio frequency resource), such as frequency channels and bandwidths of the channels, based on the optimization algorithm and the learning algorithms in steps 54 and 56, see [0036], [0041]: optimization algorithm and learning algorithms are used to predict usage and interference (=load) for each node. [0032]: steps 51-58 may be performed in any order and may be repeated), the method further comprises:
obtaining network usage of the plurality of APs in the currently allocated radio frequency resource (Fig. 3, [0041]: at step 56, servers 20 store subsequent measurements after associated optimizations. [0032]: steps 51-58 may be performed in any order and may be repeated. Fig. 3, [0033]: at step 53, servers 20 receive measurements and gathered information from each AP 14/node. The measurements and gathered information include signal strengths, data rates, interference, loads, etc. Fig. 3, [0038], [0041]: the optimizations (=radio frequency resource) include frequency channels and bandwidths of the channels. See also Fig. 8, [0082]-[0083]: cloud controller obtains measurements from APs 14/nodes); and
comparing and evaluating the network usage of the plurality of APs in the currently allocated radio frequency resource with network usage of the plurality of APs before the currently allocated radio frequency resource (Fig. 3, [0041]: at step 56, servers 20 store measurements from the nodes, results from the optimizations, and subsequent measurements after associated optimizations to determine trends and patterns. Fig. 3, [0038], [0041]: the optimizations (=radio frequency resource) include frequency channels and bandwidths of the channels. Fig. 8, [0082]-[0083]: cloud controller processes the statistical data from a measurement interval, i.e., segment data into periods with similar load characteristics and correlate data across time); and
obtaining a comparison evaluation indicator ([0041]: the trends and patterns are obtained from the measurements and subsequent measurements).
Rengarajan does not disclose, but Watanabe discloses wherein the comparison evaluation indicator is used to reflect a gain brought by the currently allocated radio frequency resource (Fig. 5, [0106], [0109]: a node control device uses table A that shows an average traffic of different base stations of different communication nodes 200. For example, for base station 300-1A of communication node 200-1, a comparison is made for 6/30 and 7/7 at different times, such as 0am-1am. There’s a traffic gain of 20 Mbps in 7/7 over 6/30. Fig. 1, [0055], [0059]: node control device determines and acquires resource usage and usage time of communication node 200-a. Note: the resource usage on 7/7 (=currently allocated radio frequency resource) is the current resource because 6/30 is in the past and 7/21 is in the future).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the server 20 / cloud controller to determine the trends and patterns, as taught by Rengarajan in [0041], as a table showing an average traffic of different base stations of different communication nodes for different days and times for a past used resource and a current used resource, as taught by Watanabe.
Doing so allows the node control device to forecast traffic passing through each base station (Watanabe: Fig. 5, [0106], [0110]).

Regarding claim(s) 14, Rengarajan in view of Watanabe discloses all features of claim(s) 13 as outlined above. 
Rengarajan discloses wherein after the obtaining a comparison evaluation indicator, the method further comprises ([0041]: the trends and patterns are obtained from the measurements and subsequent measurements):
optimizing, based on the comparison evaluation indicator, a parameter used for allocating the radio frequency resource (Figs. 4 and 8, [0090]: the trends are used to allow for optimization 70 to be performed. Fig. 3, [0038], [0041]: at steps 55 and 57, servers 20 configure the nodes with optimizations (=radio frequency resource), such as frequency channels and bandwidths of the channels).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478